Citation Nr: 0638994	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  98-08 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.   Entitlement to service connection for fibromyalgia, 
claimed as a manifestation of a medically unexplained chronic 
multisystem illness.

3.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from February 1984 to 
February 1986 and from December 1990 to May 1991.  He also 
served on active duty for training from March 7, 1989, to 
June 15, 1989.  The veteran served in the Southwest Asia 
theater of operations from January 13, 1990, to May 6, 1991.

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision by the above Department of Veterans Affairs (VA) 
Regional Office (RO).  In January 2000, the veteran was 
afforded a Travel Board hearing before the undersigned 
Veterans Law Judge. 

In July 2004, the Board denied service connection for an 
undiagnosed illness manifested by joint aches involving the 
back, neck, legs and other locations; service connection for 
complaints of fatigue, weight fluctuation and memory loss 
claimed as manifestations of an undiagnosed illness; service 
connection for PTSD; service connection for fibromyalgia, 
claimed as manifestation of a medically unexplained chronic 
multisystem illness and a compensable rating for hemorrhoids.  
The Board also found new and material evidence had not been 
submitted to reopen a claim for service connection for 
bronchitis.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In a March 2006 Memorandum Decision, the Court partially 
affirmed and partially vacated the Board's July 2004 
decision, and remanded the issues of service connection for 
an undiagnosed illness manifested by fibromyalgia, PTSD, and 
a compensable evaluation for hemorrhoids for development and 
readjudication consistent with the directives contained 
therein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

A.  Post-traumatic stress disorder

In connection with his claim for service connection for PTSD, 
the Board notes that, at his January 2000 Travel Board 
hearing before the undersigned, the veteran reported having 
served as a medical evacuation officer during his active 
service in 1991.  He maintained that he came into direct 
contact with U.S. medical personnel and U.S., Saudi, and 
Iraqi soldiers.  He said he could vividly recall seeing 
injured and dead soldiers.  He stated he endured blatant 
racial discrimination and harassment throughout his service 
during the Gulf War.  He maintained that his service records 
had been tampered-with and/or altered.  The veteran asserted 
that the harassment had continued since his discharge.  He 
indicated that offices of the Federal Government, including 
VA, were preventing him from finding out the cause of his 
numerous health problems.  He said his concerns had not been 
adequately addressed.  There is no medical opinion currently 
of record as to the significance of these events in the 
development of the veteran's claimed PTSD.  

The record reveals multiple diagnoses of PTSD, which appear 
to have been solely based upon history provided by the 
veteran rather than any service department or other objective 
evidence.  The veteran does not allege combat participation, 
and his service records do not reflect receipt of awards or 
decorations that specifically denote combat with the enemy.  

The U.S. Army and Joint Services Records Research Center 
(JSRRC), formerly the U.S. Armed Services Center for Research 
of Unit Records (CURR) has not been contacted to research the 
veteran's alleged service stressors.  Therefore, an attempt 
should be made in this regard; before this, however, the RO 
should request a comprehensive statement from the veteran 
containing as much detail as possible regarding each of the 
alleged stressors.  See Zarycki v. Brown, 6 Vet. App. 91 
(1993).

Thereafter, a review of the clinical diagnosis of PTSD should 
be undertaken.  VA is not obligated to accept diagnoses based 
on uncorroborated information.  See Wilson v. Derwinski, 2 
Vet.App. 614 (1992), Wood v. Derwinski, 1 Vet.App. 190 
(1991).  Consequently the Board finds that, following 
completion of the additional development requested herein, if 
the RO finds that there is credible supporting evidence that 
a claimed in-service stressor actually occurred, the complete 
record should be reviewed by a psychiatrist.  If PTSD is 
diagnosed, the manifestations should be described in detail, 
the stressor should be identified, and the evidence accepted 
to document the stressor should be indicated.

B.  Fibromyalgia

The veteran also asserts that he now has fibromyalgia, as the 
result of his service in the Persian Gulf War.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms, 
which became manifest to a degree of 10 percent or more 
either during or after active service in the Persian Gulf War 
and that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98.

In June 2003, the Persian Gulf War illness provisions were 
amended, effective March 1, 2002.  In pertinent part, the new 
law provides that in addition to certain chronic disabilities 
from undiagnosed illness, service connection may also be 
awarded for medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  

The Board notes in this instance that the veteran has 
received treatment from a number of private physicians over 
the years and has also been afforded several VA examinations, 
most recently in 2002.  He underwent a Persian Gulf War 
screening in March 1993.  The Board also observes that the 
veteran has been given numerous diagnoses throughout the 
years from the various providers.  However, none of them 
presents a comprehensive picture of the complaints, symptoms 
and findings in the context of the criteria for undiagnosed 
illnesses.  The Board notes that the record contains a 2002 
opinion of VA examiner indicating that a diagnosis of 
fibromyalgia was not warranted, but did not otherwise offer 
an adequate opinion as to whether there was a nexus between 
the symptomatology found and the veteran's Persian Gulf War 
experience.  

The Board finds that it is necessary to obtain a detailed 
medical examination, which addresses whether a diagnosis of 
fibromyalgia may be warranted, or, in the alternative, if the 
associated symptoms are a manifestation of a medically 
unexplained chronic multisystem illness.  Therefore, a remand 
to the RO for further evidentiary development is required in 
order to fulfill the statutory duty to assist.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

C.  Hemorrhoids

Service connection for hemorrhoids was granted by a September 
1997 rating decision.  A noncompensable rating was assigned 
under 38 C.F.R. § 4.114, DC 7336.  This rating has been 
confirmed and continued until the present time.  

The Board notes that the most recent VA rectal examination 
which was conducted in April 2003 showed no fissures or 
ulcerations.  An internal hemorrhoid was shown at the 7 and 9 
o'clock position, and the diagnosis was internal hemorrhoids.  
These findings were consistent with earlier assessments of 
the veteran's hemorrhoids.  For example, at the time of a 
December 1997 VA examination, it was determined that the 
veteran had a history of hemorrhoids, but that none were 
present upon physical examination.  The only symptomatology 
associated with hemorrhoids at that time was itching and 
burning, with occasional bleeding about three times a month.  
VA outpatient records merely document that the veteran has 
received occasional evaluations and treatment for his 
hemorrhoids.  None of those records, or any other evidence of 
record, contain any findings that identified the veteran as 
having large or thrombotic, irreducible, external or internal 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences.  In this regard, a January 1999 VA 
outpatient treatment report demonstrated only minimal 
internal hemorrhoids.

Nevertheless, in the above-cited Memorandum Decision, the 
Court has challenged the adequacy of the most recent VA 
examination on the basis that the examining physician did not 
have the veteran's claims folders available for review.  VA 
has a duty to provide the veteran with a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide any medical records, not already 
of record, pertaining to post-service 
treatment or evaluation of the claimed 
disabilities, or to provide the 
identifying information and any necessary 
authorization to enable the RO to obtain 
such evidence on his behalf.  In any 
case, the RO should document attempts to 
ensure all contemporary records of 
pertinent VA treatment or evaluation are 
associated with the claims file.  If the 
RO is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request that they 
submit the outstanding evidence.

2.  The RO should invite the veteran to 
submit any additional evidence in support 
of his claim for service connection for 
PTSD, to include statements from friends 
or relatives, and also invite him to 
identify potential alternative sources 
for supporting evidence regarding his 
alleged in-service stressors.  He should 
also be requested to provide as much 
detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of each claimed event; he is advised that 
this latter information is necessary to 
obtain supportive evidence of the 
stressful events, and that he must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.  The 
veteran should also be invited to submit 
statements from former service comrades 
or others that establish the occurrence 
of his claimed in-service stressful 
experiences. 

3.  The RO should closely examine service 
medical and personnel records, including 
review of the chronology of personnel 
actions, for evidence of a reduction in 
efficiency, problems with authority 
figures, behavior changes or signs or 
symptoms which would suggest that the 
veteran was personally assaulted in 
service.  The RO must determine (in 
accordance with the guidelines for claims 
of PTSD based on personal assault) 
whether any alleged stressor has 
occurred.

4.  Regardless of the veteran's response, 
a copy of his DD Form 214, together with 
the stressor information that has already 
been provided by/obtained from him, should 
be forwarded to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
for an attempt at verification.  Any 
information obtained is to be associated 
with the claims file.  If the case is not 
referred to JSRRC, the RO should explain 
in the record why the case was not 
referred.  

5.  The RO should then review the file and 
prepare a summary including all associated 
documents.  The RO should make a specific 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f), with 
respect to whether the veteran was exposed 
to any in-service stressor.  If so, the RO 
must identify the nature of the specific 
stressor or stressors independently 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.

6.  The veteran should then be afforded a 
VA psychiatric examination.  All indicated 
tests and studies, including psychological 
examination/testing, if necessary, are to 
be performed.  The claims folder must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  The RO must 
specify the stressor(s) that it has 
determined are independently established 
by the record.  

a.  The examiner is to be instructed 
that only those events which have 
been verified may be considered for 
the purpose of determining whether 
an in-service stressor has resulted 
in current psychiatric symptoms, and 
whether the diagnostic criteria to 
support the diagnosis of PTSD have 
been satisfied.

b.  Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental 
Disorders, 4th ed., of the American 
Psychiatric Association (DSM-IV).  
To the extent possible, the examiner 
is to reconcile any contradictory 
evidence regarding the etiology of 
any diagnosed psychiatric disorder.

c.  If the examiner concludes that 
the veteran has a diagnosis of PTSD, 
the examiner should specifically 
address whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), 
or unlikely (i.e., a probability of 
less than 50 percent) that the PTSD 
is a result of one or more in-
service stressors verified by the 
RO.

7.  The veteran should be scheduled for a 
rheumatology examination.  The purpose of 
this examination should be to identify 
all signs of fibromyalgia, which the 
veteran claims to experience on a chronic 
basis as a result of his Persian Gulf War 
service.  Prior to the examination, the 
claims folders must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  A complete 
history, which includes the time of 
initial onset and the frequency and 
duration of his fibromyalgia, should be 
elicited from the veteran.  All 
specialized testing should be completed 
as deemed necessary by the examiner (to 
include a psychiatric examination, if 
necessary).  The examiner should review 
the results of any testing prior to 
completing the report and all pertinent 
symptomatology and findings should be 
reported in detail.  

a.  After reviewing the claims file 
and this order and examining the 
veteran, the examiner should 
expressly state opinions as to 
whether the veteran has chronic 
disability manifested by symptoms 
consistent with a clinical diagnosis 
of fibromyalgia made under 38 C.F.R. 
§ 4.71 Diagnostic Code 5025, or due 
to a medically unexplained chronic 
multisystem illness.  If 
fibromyalgia is diagnosed, the 
examiners(s) should specifically 
address whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 
percent), at least as likely as not 
(i.e., a 50-50 probability), or 
unlikely (i.e., a probability of 
less than 50 percent) that the 
clinical manifestations of 
fibromyalgia had their onset while 
the veteran was in service.

b.  For symptomatology which is not 
attributable to a known diagnosis, 
the findings should reflect all 
objective indications of chronic 
disability, as defined under 38 
C.F.R. § 3.317(a)(2).  The examiner 
should express his or her opinion as 
to whether the veteran's 
symptomatology, is "chronic" (i.e. 
as having existed for six months or 
more or as having resulted in 
intermittent episodes of improvement 
and worsening over a six-month 
period).  The examiner should 
clearly outline the rationale for 
any opinion expressed.

8.  Note:  As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

9.  The veteran should be scheduled for a 
VA examination to determine the nature 
and severity of his service-connected 
hemorrhoids.  The veteran's claims folder 
is to be made available to the examiner 
for review prior to the examination, and 
the examiner should be asked to indicate 
in the examination report whether he or 
she has reviewed the claims folder.  All 
indicated tests, are to be done and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The report of examination should 
include a detailed description of all 
pertinent clinical manifestations.  The 
examiner should specifically indicate 
whether the disability is manifested by 
large or thrombotic hemorrhoids, whether 
the hemorrhoids are irreducible, whether 
there is excessive or redundant tissue, 
whether there is any indication that the 
disability is productive of frequent 
recurrences, and whether there is 
evidence of persistent bleeding, anemia, 
or fissures. 

10.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case (SSOC) was issued.  
The RO should readjudicate the claim 
seeking service connection for 
fibromyalgia as due to undiagnosed 
illness or other qualifying chronic 
disability in accordance with 38 U.S.C.A. 
§ 1117 (effective March 1, 2002) and the 
revised version of 38 C.F.R. § 3.317 
(effective June 10, 2003).  If any 
benefits sought remain denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including VCAA and any other 
legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



